


EXHIBIT 10.2

 

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
STOCK OPTION GRANT AGREEMENT
(NONSTATUTORY STOCK OPTION)
2011 OMNIBUS INCENTIVE PLAN

 

Valeant Pharmaceuticals International, Inc. (the “Company”), pursuant to its
2011 Omnibus Incentive Plan (the “Plan”), hereby grants to Optionholder an
option to purchase the number of Common Shares set forth below (the “Award”). 
This Award is subject to all of the terms and conditions as set forth herein
(the “Agreement”) and in the Plan, which is incorporated herein in its
entirety.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan.  In the event of any conflict between the terms
in the Agreement and the Plan, the terms of the Plan shall control.  For the
avoidance of doubt, any terms contained in the Agreement but are not in the Plan
shall not constitute a conflict and such terms in the Agreement shall control.

 

Optionholder:

 

 

 

Equity Grant Date:

 

 

 

Number of Shares Subject to Option:

 

 

 

Exercise Price (Per Share):

 

$

 

 

Total Exercise Price:

 

$

 

 

Expiration Date:

 

 

 

 

Type of Grant:                                          x  Nonstatutory Stock
Option

 

Exercise Schedule:                 Same as Vesting Schedule

 

Vesting Schedule:                     The option subject to this Award shall
vest in accordance with the following vesting schedule, provided that
Optionholder’s employment shall continue until each vesting date:

 

· 1/4th of the shares vest on the first anniversary of the Equity Grant Date.

· 1/4th of the shares vest on the second anniversary of the Equity Grant Date.

· 1/4th of the shares vest on the third anniversary of the Equity Grant Date.

· 1/4th of the shares vest on the fourth anniversary of the Equity Grant Date.

 

Payment:                                                                     By
one or a combination of the following methods of payment (described in the Stock
Option Agreement):

 

x                                 Cash or check

x                                 Bank draft or money order payable to the
Company

x                                 Pursuant to a Regulation T program (cashless
exercise) if the shares are publicly traded

x                                 Delivery of already-owned shares if the shares
are publicly traded

x                                 Net exercise

 

--------------------------------------------------------------------------------


 

The details of your option are as follows:

 

1.                                      VESTING.

 

(a)                                  In General.  Subject to the provisions of
the Plan and the limitations contained herein, your option will vest as provided
above, provided that vesting will cease upon the termination of your employment,
and unvested options will be forfeited (and, in the case of termination for
Cause, your vested options will also be forfeited).

 

(b)                                  Vesting Acceleration.  Notwithstanding the
foregoing and any other provisions of the Plan to the contrary, in the event
that (i) your employment is terminated (x) by the Company without Cause or
(y) by you for Good Reason, in either case within twelve (12) months following a
Change of Control, then any option that was not cancelled in connection with
such Change of Control in exchange for a cash payment will vest on the date of
your termination of employment or (ii) your employment is terminated by the
Company due to your death, then the vesting and exercisability of 100% of the
then unvested Common Shares subject to your option shall be accelerated in full.

 

2.                                      NUMBER OF SHARES AND EXERCISE PRICE. 
The number of Common Shares subject to your option and your exercise price per
share referenced above may be adjusted from time to time for capital
adjustments.

 

3.                                      METHOD OF PAYMENT.  Payment of the
exercise price is due in full upon exercise of all or any part of your option. 
You may elect to make payment of the exercise price of your option in cash or by
check or in any other manner permitted above, which may include one or more of
the following:

 

(a)                                  Bank draft or money order payable to the
Company.

 

(b)                                  Provided that at the time of exercise the
Common Shares are publicly traded and quoted regularly in The Wall Street
Journal, pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board that, prior to the issuance of Common Shares, results
in either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.

 

(c)                                  Provided that at the time of exercise the
Common Shares are publicly traded and quoted regularly in The Wall Street
Journal, by delivery to the Company (either by actual delivery or attestation)
of already-owned Common Shares either that you have held for the period required
to avoid a charge to the Company’s reported earnings (generally six (6) months)
or that you did not acquire, directly or indirectly from the Company, that are
owned free and clear of any liens, claims, encumbrances or security interests,
and that are valued at Market Price on the date of exercise.  “Delivery” for
these purposes, in the sole discretion of the Company at the time you exercise
your option, shall include delivery to the Company of your attestation of
ownership of such Common Shares in a form approved by the Company. 
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Shares to the

 

2

--------------------------------------------------------------------------------


 

extent such tender would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

 

(d)                                  By a “net exercise” arrangement pursuant to
which the Company will reduce the number of Common Shares issued upon exercise
of your option by the largest whole number of Common Shares with a Market Price
that does not exceed the aggregate exercise price; provided, however, that the
Company shall accept a cash or other payment from you to the extent of any
remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole Common Shares to be issued; provided further,
however, that Common Shares will no longer be outstanding under your option and
will not be exercisable thereafter to the extent that (i) Common Shares are used
to pay the exercise price pursuant to the “net exercise,” (ii) Common Shares are
delivered to you as a result of such exercise, and (iii) Common Shares are
withheld to satisfy tax withholding obligations.

 

4.                                      WHOLE SHARES.  You may exercise your
option only for whole Common Shares.

 

5.                                      SECURITIES LAW COMPLIANCE. 
Notwithstanding anything to the contrary contained herein, you may not exercise
your option unless the Common Shares issuable upon such exercise are then
registered under the Securities Act of 1934 as amended (the “Securities Act”)
or, if such Common Shares are not then so registered, the Company has determined
that such exercise and issuance would be exempt from the registration
requirements of the Securities Act.  The exercise of your option also must
comply with other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations.

 

6.                                      TERM.  You may not exercise your option
before it becomes vested and exercisable or after the expiration of its term. 
The term of your option commences on the Equity Grant Date and, except as
provided otherwise in Section 7(a) of the Plan, expires upon the earliest of the
following:

 

(a)                                  the Expiration Date indicated above;

 

(b)                                  your termination of employment, in the
event your employment is terminated for Cause;

 

(c)                                  the Expiration Date indicated above, in the
event your employment is terminated due to your death; or

 

(d)                                  three (3) months after your termination of
employment, in the event your employment is terminated for any reason other than
for Cause or because of your death; provided, however, that (i) if during any
part of such three (3) month period your option is not exercisable solely
because of the condition set forth in Section 5, your option shall not expire
until the earlier of the Expiration Date or until it shall have been exercisable
for an aggregate period of three (3) months after termination of your
employment; or (ii) if your employment is terminated within twelve (12) months
following a Change of Control (x) by the Company without Cause or (y) by you for
Good Reason and your option was not cancelled in connection with such Change of
Control in exchange for a cash payment, twelve (12) months following your
termination of employment.

 

3

--------------------------------------------------------------------------------


 

7.                                      EXERCISE.  You may exercise the vested
portion of your option during its term by delivering a notice (in a form
designated by the Company) together with the exercise price to the Company’s
Plan administrator, or to such other person as the Company may designate, during
regular business hours, together with such additional documents as the Company
may then require.

 

8.                                      TRANSFERABILITY.

 

(a)                                  Restrictions on Transfer.  Your option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during your lifetime only by you;
provided, however, that the Company’s Board of Directors (the “Board”) may, in
its sole discretion, permit you to transfer your option in a manner consistent
with applicable tax and securities laws upon your request.

 

(b)                                  Domestic Relations Orders.  Notwithstanding
the foregoing, your option may be transferred pursuant to a domestic relations
order.

 

(c)                                  Beneficiary Designation.  Notwithstanding
the foregoing, you may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company, designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.

 

9.                                      CHANGE OF CONTROL.  Upon the occurrence
of a Change of Control, at the election of the Company, your option shall either
be (i) cancelled in exchange for a cash payment based in the case of any merger
transaction on the price received by shareholders in the transaction
constituting the Change of Control or in the case of any other event that
constitutes a Change of Control, the Market Price of a share on the date such
Change of Control occurs (minus the applicable exercise price per share) or
(ii) converted into options in respect of the common stock of the acquiring
entity (in a merger or otherwise) on the basis of the relative values of such
stock and the shares at the time of the Change of Control; provided that clause
(ii) shall only be applicable if the common stock of the acquiring entity is
publicly traded on an established securities market on the date on which such
Change of Control is effected.

 

10.                               OPTION NOT A SERVICE CONTRACT.  Your option is
not an employment or service contract, and nothing in your option shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the employ of the Company, or of the Company to continue your employment.  In
addition, nothing in your option shall obligate the Company, their respective
stockholders, boards of directors or employees to continue any relationship that
you might have as an employee for the Company.

 

11.                               WITHHOLDING OBLIGATIONS.

 

(a)                                  At the time you exercise your option, in
whole or in part, or at any time thereafter as requested by the Company, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for (including by means of a
“cashless exercise” pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board to the extent permitted by the
Company), any sums

 

4

--------------------------------------------------------------------------------


 

required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the exercise
of your option.

 

(b)                                  Upon your request and subject to approval
by the Company, in its sole discretion, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested Common
Shares otherwise issuable to you upon the exercise of your option a number of
whole Common Shares having a Market Price, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting).  Any adverse consequences to you arising in connection with
such share withholding procedure shall be your sole responsibility.

 

12.                               NOTICES.  Any notices provided for in your
option or the Plan shall be given in writing and shall be deemed effectively
given upon your receipt or, in the case of notices delivered by the Company to
you, five (5) days after deposit in the mail, postage prepaid, addressed to you
at the last address you provided to the Company.

 

13.                               HEADINGS.  The headings of the Sections in
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement or to affect the meaning of this Agreement.

 

14.                               AMENDMENT.  Nothing in this Agreement shall
restrict the Company’s ability to exercise its discretionary authority pursuant
to Section 4 of the Plan; provided, however, that no such action may, without
your consent, adversely affect your rights under your option.  Without limiting
the foregoing, the Board (or appropriate committee thereof) reserves the right
to change, by written notice to you, the provisions of this Agreement in any way
it may deem necessary or advisable to carry out the purpose of the grant as a
result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.

 

15.                               MISCELLANEOUS.

 

(a)                                  The rights and obligations of the Company
under your option shall be transferable to any one or more persons or entities,
and all covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

(b)                                  You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your option.

 

(c)                                  You acknowledge and agree that you have
reviewed your option in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your option and fully
understand all provisions of your option.

 

(d)                                  This Agreement will be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

5

--------------------------------------------------------------------------------


 

(e)                                  All obligations of the Company under the
Plan and this Agreement will be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

16.                               GOVERNING PLAN DOCUMENT.  Your option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your option, and is further subject to all interpretations,
amendments, rules and regulations, which may from time to time be promulgated
and adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your option and those of the Plan, the provisions of the Plan
shall control.  The Board (or appropriate committee thereof) will have the power
to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board (or appropriate committee
thereof) will be final and binding upon you, the Company and all other
interested persons. No member of the Board (or appropriate committee thereof)
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.

 

17.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of the Award subject to this Agreement will not be included as
compensation, earnings, salaries or other similar terms used when calculating
the employee’s benefits under any employee benefit plan sponsored by the Company
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify or terminate any of the Company’s employee benefit
plans.

 

18.                               CHOICE OF LAW.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the Province of Ontario and the laws of Canada.

 

19.                               SEVERABILITY.  If all or any part of this
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity will not invalidate any
portion of this Agreement or the Plan not declared to be unlawful or invalid.
Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid will, if possible, be construed in a manner that will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

 

6

--------------------------------------------------------------------------------
